Citation Nr: 1045808	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  00-11 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis of 
the left foot.

2.  Entitlement to service connection for a bilateral leg 
disorder.

3.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The Veteran served in the Pennsylvania Air National Guard with 
active duty service from October 1979 to March 1980, January 1991 
to April 1991, and March 1998 to August 1998.  During the March 
1998 to August 1998 service, the Veteran deployed to Saudi 
Arabia.  

This appeal comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the United States Department 
of Veterans Affairs (VA) that denied service connection for 
plantar fasciitis of the left foot, a bilateral leg disorder, and 
a back disorder.

In September 2004, November 2007, and July 2009, the Board 
remanded the claims for further development.  The Board concludes 
that there has been substantial compliance with the remand 
directives.  The Board will proceed with review.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

The issues of service connection for irritable bowel 
syndrome, pes planus, major depression, post-traumatic 
stress disorder (PTSD), fatigue, and fibromyalgia, and the 
issue of a total disability rating based on individual 
unemployability, have been raised by the record, but have 
not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  Left foot plantar fasciitis treated in 1997 resolved prior to 
the March to August 1998 period of active service.

2.  Left foot plantar fasciitis that arose after the 1998 period 
of active service was not caused by service-connected right foot 
plantar fasciitis.

3.  Bilateral leg pain and tremors due to chronic pain syndrome 
began during active service in 1998 and continued after service.

4.  Chronic low back pain due to chronic pain syndrome began 
during active service in 1998 and continued after service.


CONCLUSIONS OF LAW

1.  Left foot plantar fasciitis was not incurred in or aggravated 
by service and is not proximately due to or the result of 
service-connected right foot plantar fasciitis.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 
(2010). 

2.  Bilateral leg pain and tremors due to chronic pain syndrome 
were incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.

3.  Chronic low back pain due to chronic pain syndrome was 
incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§ 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2010).  

VA must notify the Veteran of the information or evidence is 
necessary to substantiate the claim; the subset of the necessary 
information or evidence, if any, the claimant is to provide; and 
the subset of the necessary information or evidence, if any, VA 
will attempt to obtain.  38 C.F.R. § 3.159(b) (2010).  The United 
States Court of Appeals for Veterans Claims (Court) has stated 
that the requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id.; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in 
the timing or content of the notice is harmless, however, if the 
errors are not prejudicial to the claimant.  Conway v. Principi, 
353 F.3d 1369, 1374 (Fed. Cir. 2004) (notice errors are reviewed 
under a prejudicial error rule).

In this case, the RO provided notice in letters issued in March 
2001, June 2002, November 2004, January 2008, and September 2009.  
In those letters, the RO advised the Veteran of the information 
and evidence needed to substantiate claim for service connection, 
both on direct and secondary bases.  The RO informed the Veteran 
of the information and evidence she must obtain and the 
information and evidence VA would obtain.  The RO also advised 
the Veteran how VA determines disability ratings and effective 
dates.  The claims were last adjudicated in May 2010.

The record reflects that VA has made reasonable efforts to obtain 
relevant records adequately identified by the Veteran, including 
service treatment records, service personnel records, post-
service treatment records, the reports of VA examinations, and 
records from the United States Social Security Administration 
(SSA).

Although some elements of adequate notice were fulfilled after 
the initial denial of the Veteran's claims, VA has substantially 
complied with the statutory provisions.  The Veteran was notified 
and aware of the evidence needed to substantiate the claim, the 
avenues through which she might obtain such evidence, and the 
allocation of responsibilities between the Veteran and VA in 
obtaining such evidence.  The Veteran actively participated in 
the claims process by submitting evidence and argument, 
testifying at a 2001 hearing before an RO hearing officer, and 
reporting for VA examinations.  She was provided with a 
meaningful opportunity to participate in the claims process, and 
she has done so.  Any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication or to have undermined the Veteran's 
presentation of evidence and arguments.  See Pelegrini, 18 Vet. 
App. at 121.  Therefore, any such error is harmless and does not 
prohibit consideration of the appealed issues on the merits.  See 
Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Foot Plantar Fasciitis

The Veteran contends that fasciitis of the left foot, diagnosed 
and surgically treated prior to active duty in July 1997, was 
aggravated during active duty in 1998 or, alternatively, was 
aggravated by weight shifting as a result of service-connected 
right foot fasciitis.  

In October 1998, the Veteran filed a claim for service connection 
for disabilities affecting both feet, both legs, and the back.  
In a January 2000, the RO granted service connection for plantar 
fasciitis of the right foot, and denied service connection for 
plantar fasciitis of the left foot.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  A preexisting injury 
or disease will be considered to have been aggravated by service 
where there is an increase in disability during service, unless 
there is a specific finding that the increase in disability is 
due to the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306 (2010).

Service connection may be granted on a secondary basis for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, VA 
shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107.

Prior to 1997, the Veteran's National Guard service treatment 
records are silent for any symptoms, diagnoses, or treatment of a 
bilateral foot disorder.   On National Guard medical histories 
and examinations in November 1985, December 1989, and February 
1994, the Veteran did not report any symptoms affecting her left 
or right foot, and the examiners did not find any problems 
affecting either foot.

In 1997, the Veteran had private medical treatment for left heel 
pain.  A treating clinician diagnosed plantar fasciitis, 
bursitis, and a heel spur.  In August 1997, the Veteran underwent 
left foot surgery.  In National Guard service treatment in 
November 1997 and January 1998, clinicians found that the Veteran 
had recovered from the surgery and terminated a profile for 
restrictions due to left foot pain.

There is no indication that the Veteran had a comprehensive 
medical examination at the time of entrance into her March to 
August 1998 period of active service.  However, on April 15 and 
April 29, 1998, clinicians noted no musculoskeletal diseases and 
noted that the Veteran was medically deployable.  On May 4, 1998, 
the Veteran sought treatment for right heel pain for one week 
after climbing stairs.  The treating clinician diagnosed plantar 
fasciitis and prescribed pain medication, a splint, and casting.  
The cast was removed in late June 1998 with no restrictions of 
duty.  Upon return to the home unit, a National Guard medical 
officer noted that the right foot symptoms had improved but were 
not completely resolved.  The active duty treatment records are 
silent for any symptoms of the left foot.  

After service, in September 1998, the Veteran saw private 
orthopedist.   The Veteran's chief complaint was right heel pain 
that had continued since April 1998.  She reported that she had 
experienced a similar pain in the left foot a couple of years 
earlier, and had undergone plantar fascial release surgery, with 
fairly good relief.  The podiatrist diagnosed right plantar 
fasciitis.

The Veteran was seen by a National Guard clinician in December 
1998 for multiple complaints of parasthesias, neuralgias, and 
weakness in her extremities, worse in the lower than in the 
upper.  In a December 1998 National Guard examination, the 
Veteran indicated that bilateral heel pain started during her 
service in Saudi Arabia.  The examiner noted that the Veteran had 
bilateral heel pain that was mild and not disabling.

In January 2000, private rheumatologist examined the Veteran and 
noted her reports of treatment for left foot plantar fasciitis in 
the early 1990s.  She indicated that intermittent foot pain began 
during her service in Saudi Arabia in 1998 and continued to the 
present.  The rheumatologist observed tenderness in the Veteran's 
right heel and diagnosed myofascial pain with negative clinical 
objective findings.  The rheumatologist noted that it was 
difficult to state an etiology for the symptoms but that the 
plantar fasciitis was separate from and not related to the 
Veteran's other musculoskeletal symptoms.

In a February 2000 statement, the Veteran asserted that her right 
foot plantar fasciitis had spread to her left foot.  She stated 
that right foot pain altered her gait and caused problems with 
her left foot.  In June 2000, she wrote that her right foot 
condition aggravated her left foot.

In December 2001, the Veteran had a hearing before an RO hearing 
officer.  She reported that pain in her right foot caused her to 
put more weight on her left foot.  Since 2001, the Veteran has 
continued to report pain in both feet.  She has continued to 
assert that her right foot pain affects her gait in a way that 
caused plantar fasciitis in the left foot.

On a VA podiatry examination in November 2004, the Veteran 
reported having pain in the arches of both feet.  She stated that 
the pain began during service in 1998.  On examination, there was 
decreased range of motion in the left and right ankles due to 
pain.  Neither foot had edema.  The arches in each foot had 
tenderness to palpation.  Neither foot had pes planus.  X-rays of 
both feet were normal.  The examiner concluded that the Veteran 
had plantar fasciitis of the right and left feet, worse in the 
right foot.

In September 2008, the Veteran had a VA examination to address 
the likely etiology of her left foot disability.  The examiner 
reported having reviewed the claims file.  The Veteran reported a 
history of pain in both feet, with variation over time as to 
which foot had worse pain.  She stated that, after a past surgery 
on one foot, that foot was pain free for about nine months.  The 
examiner found evidence of pain in the plantar surfaces of both 
feet.  The examiner noted that the Veteran had bilateral pes 
planus.  The examiner found that the Veteran had bilateral 
plantar fasciitis.  The examiner noted that the Veteran's right 
foot plantar fasciitis had not caused or aggravated her left foot 
plantar fasciitis.  The examiner, a physician assistant, 
recommended examination by a podiatrist if questions remained.

The Veteran had a VA podiatry examination in December 2009.  The 
podiatrist reviewed the claims file.  The Veteran reported having 
very sharp pain in both feet.  She indicated that she did not 
walk very far because of severe back problems.  The examining 
podiatrist noted severe pain in both feet with even minor 
palpation at the medial band of the plantar fascia and along the 
medial arches.  He noted that x-rays showed bilateral pes planus.  
The podiatrist concurred with the earlier diagnosis of bilateral 
plantar fasciitis.  He provided the opinion that more likely than 
not the Veteran's right foot plantar fasciitis did not aggravate 
her left foot plantar fasciitis.  He explained that plantar 
fasciitis is a biomechanical issue and was very common in 
patients with history similar to that of the Veteran.  

The Board concludes that service connection for plantar fasciitis 
of the left foot is not warranted.  The Veteran had left foot 
plantar fasciitis, treated by surgery, in 1997.  There is medical 
evidence that the left foot plantar fasciitis resolved prior to 
the Veteran's 1998 period of active service.  She did not have 
left foot plantar fasciitis when she began that period of 
service.  She did not report any left foot symptoms during the 
1998 service, and the evidence during service does not show that 
any new episode of left foot plantar fasciitis began during that 
period.  After the 1998 service, in September 1998, the Veteran 
told a private podiatrist of active pain in her right foot but 
not in her left foot.  In a December 1998 National Guard 
examination she reported mild pain in both feet.  In the January 
2000 consultation, the Veteran again had active pain only in her 
right foot, and not in the left.  The preponderance of the 
evidence shows that left foot plantar fasciitis that was present 
in 1997, resolved before the 1998 period of active service, and 
did not occur again until after that period of service.  

The Board considered the Veteran's report of left foot pain while 
deployed at the start of the 1998 period of active duty.  The 
Veteran is competent to report on her observable symptoms.  
However, the Board concludes that the report of recurrent left 
foot pain during active service is not credible because she was 
examined and treated on several occasions for a right foot 
disorder and there were no clinical notations of any left foot 
discomfort during or after service prior to a December 1998 
physical examination.  Therefore, the Board concludes that the 
preexisting disability of the left foot resolved prior to the 
start of active service and did not undergo an increased in 
disability during that service.  

The Veteran also asserts that her post-service left foot plantar 
fasciitis is secondary to her service-connected right foot 
plantar fasciitis.  However, secondary causation is a matter 
requiring medical expertise. As a layperson, the Veteran does not 
possess the necessary knowledge of medical principles, and his 
assertions, standing alone, are not probative as to the etiology 
of his current extremity symptoms.  See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Veteran did not report that any medical examiner 
informed her of that etiology.  VA clinicians who have reviewed 
the Veteran's claims file concluded that it is less likely than 
not that the right foot plantar fasciitis caused or aggravated 
the post-service left foot plantar fasciitis.  By the 
preponderance of the evidence, the post-service left foot plantar 
fasciitis is not proximately due to or the result of the right 
foot plantar fasciitis.  

As the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Bilateral Leg Disorder

The Veteran's October 1998 claim for disability compensation 
includes a claim for service connection for disability affecting 
both legs.  The Veteran has asserted that bilateral leg pain 
began during her active service in Saudi Arabia in 1998.  She 
also contends that a bilateral leg pain and tremors developed as 
a result of her service-connected right foot plantar fasciitis.  
In addition, she notes VA provisions for presuming service 
connection of certain types of disabilities manifesting in 
veterans who had Persian Gulf War service.

The Veteran's claims file contains medical records from her 
National Guard service from the late 1970s through about 2000, as 
well as records of medical treatment during periods of active 
service that showed several acute incidents of injury or 
discomfort in the legs that resolved with treatment.  On medical 
examination in November 1978, there were no complaints or 
disorders involving either leg.  In November 1979, she was seen 
for pain and swelling in the right knee, calf, and ankle.  A 
treating clinician provided an impression of muscle strain.  In 
February 1980, the Veteran reported that she fell and hit her 
right shin.  In August 1980, she twisted her ankle and fell on 
her left knee.  On medical examinations in December 1981 and 
November 1985, there were no complaints or disorders involving 
the legs.  In February 1986, the Veteran was seen for left knee 
swelling after a weight in the gym hit the knee.  On a December 
1989 examination, there were no complaints or disorders involving 
the legs.  In June 1992, she was seen for a right hamstring pull 
from running.  There were no complaints or disorders involving 
the legs noted in a February 1994 examination.  In October 1994, 
it was noted that the Veteran was taking medication for muscle 
cramping.  In January 1996, she was seen for a contusion of the 
right knee.  In 1997, the Veteran had treatment, including 
surgery, for plantar fasciitis of the left foot.

The National Guard service treatment records include an undated 
"summary of care" index that includes a notation of bilateral 
lower extremity pain in April 1998.  That entry is separate from, 
and in addition to, an entry for bilateral heel pain, but there 
are no clinical reports during active service that address 
symptoms of lower extremity pain other than the right foot 
disorder discussed above.  

After the 1998 period of active service, in September 1998, the 
Veteran saw the private orthopedist for ongoing right heel pain.  
At that time, she reported that she had not noticed any weakness 
of her hands, feet, or legs.  In a December 1998 National Guard 
examination, the Veteran reported that moderate bilateral leg 
pain began while she was in Saudi Arabia in 1998.  The examiner 
found that the pain was mild and not disabling.

Private primary care notes from February 1999, June 1999, and 
October 1999 reflect the Veteran's report of pain and weakness in 
both legs, with some tingling, numbness, tremors, and jerking of 
the legs at night.  In the January 2000 consultation with a 
private rheumatologist, the Veteran reported a continuation of 
intermittent bilateral leg symptoms with constant fatigue and 
depression.  The rheumatologist reviewed laboratory reports and 
noted no evidence of nervous system disease, Sjogren antibodies, 
rheumatoid factor, or Lyme antibodies.  On examination, there 
were full ranges of motion in all joints.  The Veteran's gait was 
normal.  The rheumatologist diagnosed diffuse myofascial pain.  

In a February 2000 statement, the Veteran contended that her 
service-connected right foot disability affected her gait, and 
that the altered gait caused pain in her legs.

In VA treatment in August 2000 and December 2000, physicians 
diagnosed chronic pain syndrome and myofascial pain syndrome.

In the December 2001 RO hearing, the Veteran asserted that she 
had a bilateral leg condition that began during her service in 
Saudi Arabia.  She indicated that her private physician had noted 
that vaccinations or insect repellant exposure during that 
service could have caused her current disorders.  She stated that 
another physician raised the possibility that she had a Gulf War 
syndrome.  The Veteran's fiancé testified that, after the Veteran 
returned from service in Saudi Arabia, she reported having pain 
in her foot, legs, and back.  In a May 2002 statement, the 
Veteran wrote that she had gradually worsening pain her legs, 
foot, and back.  She asserted that these problems were related to 
her service-connected right foot disability.  

VA outpatient treatment records reflect that in June 2002 the 
Veteran sustained injuries in a motor vehicle accident causing 
neck and back strain. The Veteran underwent VA physical therapy 
and occupational therapy from June to August 2002 to address 
weakness and perceived instability of the right lower extremity.

In a July 2002 statement, the Veteran wrote that in September 
1998, soon after her 1998 period of active service, she began to 
experience severe pain in her right leg.  She reported that 
during her 1998 active service she received treatment for pain, 
numbness, and tingling in her lower extremities.  She stated that 
she worked in a hospital, and that sometimes she was given 
medication without the treatment being documented.

In August 2002, VA primary care physician noted that she had been 
the Veteran's primary care provider for the preceding two years 
and had diagnosed chronic pain syndrome with low back and lower 
extremity pain, lower extremity tremors, and degenerative disc 
disease at C4-C5 and C5-C6.  The physician noted the Veteran's 
report that her pain syndrome and mood disturbance were not 
present until after that tour of duty.  Imaging and testing did 
not show a neurological etiology for the Veteran's symptoms, but 
the physician concluded the Veteran's pain syndrome was 
neuropathic and impacted her gait.  The Veteran had progressed 
from use of a cane with walking to use of a walker, due to 
unsteadiness, tremors, and inflammatory symptoms.  In June 2003, 
the primary care physician noted, "[The Veteran's] lower 
extremity bilateral leg and foot pain are compounded by weakness 
and tremors which exacerbate her back pain and most likely worsen 
her gait disturbance."  In November 2003, the physician noted 
that chronic pain of the legs and back was related to plantar 
fasciitis and chronic leg tremors.  In a July 2004 statement, the 
physician noted that the Veteran's chronic pain syndrome with low 
back, lower extremity, and arm pain was secondary to plantar 
fasciitis, lower extremity tremors and weakness with unstable 
gait, and cervical spine degenerative disc disease.

The Veteran submitted statements dated in 2002 friends and family 
members who noted that the Veteran described the symptoms of leg 
pain to them while stationed in Saudi Arabia.   Fellow employees 
noted observations of the Veteran over a period of years, and 
witnessed her deteriorating physical ability since 1998 that 
included leg cramps and pain. 

In an April 2003 letter, private physician noted that the Veteran 
had been seen in his practice since 1990 and that the Veteran 
returned from her 1998 service in Saudi Arabia with lower 
extremity tingling and swelling and ankle pain, and that she was 
being treated for fibromyalgia and myofascial pain.  The 
physician noted the Veteran's concern about a possible reaction 
to anthrax vaccine but stated that he was unable to ascertain 
whether the vaccine might be a contributing factor.

In September 2004, the Board remanded the claim for VA 
examinations with opinions regarding the likely etiology of the 
Veteran's symptoms including whether  the back and leg symptoms 
were the result of an undiagnosed illness, or a medically 
unexplained multi-symptom illness such as fibromyalgia, resulting 
from the Veteran's service in Saudi Arabia in 1998.  In addition, 
the Board sought an opinion as to the likelihood that the 
Veteran's back and leg symptoms are etiologically related to the 
plantar fasciitis in her right foot.

The Veteran had a VA psychologist noted that the Veteran's pain 
was not due to a conversion disorder or to a somatization 
disorder.  

In a September 2005 statement, the private primary care physician 
again noted the chronic pain syndrome with lower extremity pain 
was secondary to chronic lower extremity weakness and tremors and 
bilateral plantar fasciitis.  In VA treatment notes in 2006 
through 2008, chronic pain of the Veteran's legs and back is 
described as being related to plantar fasciitis and chronic leg 
tremors.

In May 2006, the Veteran had a VA neurology examination.  The 
examiner reported having reviewed the claims file.  The examiner 
stated that the Veteran's gait did not appear to be consistent 
with a neurological disorder.  The neurologist provided the 
following opinion:

I cannot objectify her complaints.  I 
cannot objectify any disability related to 
her back, spine, legs, or feet.  I do not 
find a reason to believe that she has an 
undiagnosed illness, or a medically 
unexplained multi-symptom illness resulting 
from her service in Saudi Arabia in 1998.

Records from the United States Social Security Administration 
(SSA) show that SSA found the Veteran to be disabled as of May 
2007 due to mood disorders and anxiety related disorders.  The 
SSA also found that the Veteran has physical limitations due to 
chronic low back pain.

The Board refers to the criteria for direct and secondary service 
connection noted above and concludes that service connection for 
bilateral leg pain, diagnosed as myofascial or chronic pain 
syndrome or fibromyalgia is warranted.  Although treatment 
records from the Veteran's National Guard service show some leg 
injuries over the years prior to the active service in 1998, 
those injuries were not reported on subsequent examinations, and 
the medical evidence does not show that the Veteran had any 
ongoing or chronic leg disorder when she began a period of active 
service in March 1998.

There are no additional medical records from the 1998 period of 
active service that mention lower extremity symptoms apart from 
plantar fasciitis.  A few months after that service, however, in 
the December 1998 National Guard examination, the Veteran again 
reported bilateral leg pain.  

Beginning soon after her 1998 period of active service, the 
Veteran repeatedly reported that bilateral leg pain began during 
active service and recurred and continued thereafter.  The 
Veteran is competent to report that bilateral leg pain began 
during active service in 1998.  Unlike the contentions of left 
foot pain, the Veteran's contentions are supported by lay 
statements of family, friends and coworkers.   Thus, the Board 
places some probative weight on the lay statements in support of 
her reported onset of leg symptoms.  Taking into consideration 
the service medical records and the statements from the Veteran 
and her associates, the record supports the claim that bilateral 
leg pain began during 1998 active service, and continued after 
that service.

Clinicians who have treated or examined the Veteran have provided 
a number of diagnoses.  Over time, treating clinicians have come 
to describe the lower extremity pain, and subsequently reported 
tremors, as part of a chronic pain syndrome or fibromyalgia.  
Overall, the evidence is at least in equipoise that pain and 
tremors of the bilateral legs, due to chronic pain syndrome, were 
incurred in the 1998 period of active service.

The Veteran has contended that her bilateral leg disability is 
secondary to her service-connected right foot plantar fasciitis.  
As the Board herein grants service connection for the disability 
on a direct basis, as incurred in service, it is not necessary to 
weigh the evidence for and against secondary service connection.  
Similarly, the grant of direct service connection makes it 
unnecessary to determine whether the circumstances of the 
Veteran's bilateral leg disability warrant presumption of service 
connection related to Persian Gulf War service under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317.

Back Disorder

The Veteran contends that back pain began during her active 
service in Saudi Arabia in 1998, or alternatively, that her 
service-connected right foot plantar fasciitis causes an altered 
gait which caused a back disorder.  She has also noted VA 
provisions for presuming service connection of certain types of 
disabilities manifesting in veterans who had Persian Gulf War 
service.

In National Guard service medical records, medical history 
reports and examination reports from November 1978, December 
1981, November 1985, December 1989, and February 1994 do not 
mention any complaints or disorders involving the back.  
Treatment notes from October 1994 reflect that the Veteran was 
taking medication for muscle cramping, but do not identify the 
affected areas.

In July 1997, a private podiatrist noted the Veteran's reports of 
back problems that she contended were secondary to her heel pain.  
The podiatrist indicated that the severe back problems were 
probably due to an altered gait from her painful heel.  The 
Veteran was treated with a left foot and lower leg cast, 
crutches, and a surgical shoe.  On follow-up later that month, 
the Veteran reported improvement in her foot, and stated that her 
back did not hurt.  The left heel pain had not fully resolved, 
however, and the Veteran went on to have left foot surgery.

The National Guard service summary of care report includes a 
notation of low back pain in April 1998; however this notation is 
not supported by clinical records.  The service outpatient 
treatment notes from March to August 1998 are silent regarding 
the back.  In a December 1998 National Guard examination, the 
Veteran reported that low back pain began while she was in Saudi 
Arabia.  The examiner found that the pain was mild and not 
disabling.

In private medical treatment in 1999 and 2000, the Veteran 
reported having back pains and occasional neck pain.  In the 
January 2000 consultation with a private rheumatologist, the 
Veteran reported that pain and tingling in her back began while 
she was in Saudi Arabia in 1998, and currently was an 
intermittent problem.  She indicated that she had nonradiating 
pain in her low back.  A rheumatologist reviewed laboratory 
reports and noted that they did not show evidence of nervous 
system disease, Sjogren antibodies, rheumatoid factor, or Lyme 
antibodies.  The rheumatologist noted a good range of motion in 
the cervical spine and lumbar spine and a normal gait, and 
diagnosed diffuse myofascial pain.

In a February 2000 statement, the Veteran wrote that her service-
connected right foot disability affecting her gait, and that the 
altered gait caused pain in her back and neck.

In VA treatment in August 2000, a physician diagnosed chronic 
pain syndrome.  In December 2000, the Veteran reported having 
been dizzy and possibly having fallen.  A clinician attributed 
the back pain to a recent fall, and also diagnosed myofascial 
pain syndrome.  However, diagnostic imaging in December 2000 
showed cervical spine degenerative disc disease.

VA treatment notes from April, July, August, and September 2001 
reflect reports of exacerbation of chronic pain in the legs and 
back.  

In the December 2001 hearing and in a May 2002 statement, the 
Veteran reported that she began to have back pain during her 
service in Saudi Arabia.  In addition, she stated that her right 
foot pain led to an off-balance gait, with more weight on her 
left foot.  She indicated that the off-balance gait caused her 
back to hurt.  The Veteran also reported that her private 
physician had noted that vaccinations or insect repellant 
exposure during that service could have caused her current 
disorders.  She stated that another physician raised the 
possibility that she had a Gulf War syndrome.  The Veteran's 
fiancé testified that, after the Veteran returned from service in 
Saudi Arabia, she reported having pain in her foot, legs, and 
back.
In June 2002, the Veteran reported to clinicians that she 
incurred injuries in a motor vehicle accident causing neck and 
back strain.  

In August 2002, a private primary care physician diagnosed 
chronic pain syndrome with low back and lower extremity pain, 
lower extremity tremors, and degenerative disc disease at C4-C5 
and C5-C6.  The physician noted that imaging and testing had not 
shown a neurological etiology for the Veteran's symptoms but that 
the Veteran's pain syndrome was neuropathic and that the 
Veteran's pain syndrome and plantar fasciitis had impacted her 
gait.  The Veteran had progressed from use of a cane with walking 
to use of a walker, due to unsteadiness, tremors, and 
inflammatory symptoms.

The Board reviewed the lay statements from friends, family, and 
co-workers discussed above noting that the symptoms described 
also included back pain. 

From 2003 forward, VA treatment of the Veteran continued to 
address chronic pain syndrome.  In November 2003 and September 
2005, the private primary care physician indicated that chronic 
pain of the legs and back was related to plantar fasciitis and 
chronic leg tremors.  On VA neurology consultation in January 
2004, a clinician noted that a 2003 lumbar spine MRI was normal 
except for a disc bulge at L5-S1. The Veteran reported a history 
of falls, and indicated that she used a wheelchair for mobility.

In a July 2004 statement, the private primary care physician 
noted that the Veteran's chronic pain syndrome with low back, 
lower extremity, and arm pain was secondary to plantar fasciitis, 
lower extremity tremors and weakness with unstable gait, and 
cervical spine degenerative disc disease.

In September 2004, the Board remanded the claim for VA 
examinations with opinions regarding the likely etiology of the 
Veteran's symptoms including whether  the back and leg symptoms 
were the result of an undiagnosed illness, or a medically 
unexplained multi-symptom illness such as fibromyalgia, resulting 
from the Veteran's service in Saudi Arabia in 1998.  In addition, 
the Board sought an opinion as to the likelihood that the 
Veteran's back and leg symptoms are etiologically related to the 
plantar fasciitis in her right foot.

A VA primary care physician examined the Veteran in November 
2004.  The Veteran reported having severe back pain most of the 
time.  She indicated that her gait was extremely unsteady and 
that she walked only minimally and otherwise used a wheelchair.  
The examiner found that the Veteran's gait was unsteady, but that 
she appeared to have normal strength of both lower extremities.  
There was no spasm on motion of the cervical, thoracic, or lumbar 
areas of the spine.  The examiner provided a diagnosis of back 
pain of unknown etiology.  The examiner stated that no 
explanation for an organic medical condition associated with 
service in Saudi Arabia in 1998 could be established.

In VA treatment notes in 2006 through 2008, chronic pain of the 
Veteran's legs and back is described as being related to plantar 
fasciitis and chronic leg tremors.  A thoracolumbar spine MRI 
performed in January 2006 showed degenerative disc disease at T6-
T7 and at L5-S1.

In May 2006, the Veteran had a VA neurology examination.  The 
examiner reported having reviewed the claims file.  The examiner 
stated that the Veteran's gait did not appear to be consistent 
with a neurological disorder.  The neurologist opined that he 
could not objectify the Veteran's back complaints or any back 
disability.  He indicated that he did not believe that the 
Veteran has an undiagnosed illness, or a medically unexplained 
multi-symptom illness resulting from her service in Saudi Arabia 
in 1998.

The Board refers to the criteria for direct and secondary service 
connection noted above and concludes that service connection for 
back pain diagnosed as myofascial or chronic pain syndrome or 
fibromyalgia is warranted.  

The Veteran's National Guard service treatment records prior to 
December 1998 are silent for any symptoms of back discomfort.  In 
the December 1998 National Guard examination, the Veteran 
reported low back pain, and the examiner found evidence of mild 
low back pain.  As discussed above, the Board concludes that lay 
statements by the Veteran and family, friends, and co-workers are 
competent and are assigned some probative weight as they are 
consistent and were accepted by many clinicians.  While 
physicians provided differing conclusions, several treating 
clinicians have attributed the Veteran's chronic low back pain to 
chronic pain syndrome.  

However, the Board notes that there is insufficient evidence to 
include degenerative spinal disease of the lumbar or cervical 
spine as components of the service-connected myofacial pain 
disorder.  The Veteran experienced falls and injuries in a motor 
vehicle accident prior to the diagnoses of spinal disease.  

The evidence, including that pertinent to service, that chronic 
low back pain due to chronic pain syndrome began during active 
service in 1998, is at least in equipoise with the evidence 
against such a conclusion.  Giving the benefit of the doubt to 
the claimant, the Board grants service connection for that 
disability.  In light of this grant of service connection on a 
direct basis, the Board does not need to weigh the evidence as to 
whether the low back disability is secondary to right foot 
plantar fasciitis, nor the evidence as to whether service 
connection for low back disability should be presumed under 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 as related to the 
Veteran's Persian Gulf War service.







ORDER

Entitlement to service connection for plantar fasciitis of the 
left foot is denied.

Entitlement to service connection of bilateral leg pain and 
tremors due to chronic pain syndrome is granted.

Entitlement to service connection for chronic low back pain due 
to chronic pain syndrome is granted.



____________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


